Exhibit 10.35B

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (the “Amendment”) among SBA PROPERTIES INC., a Florida
corporation (“SBA”), SBA COMMUNICATIONS CORPORATION, a Florida corporation (the
“Company”), and JEFFREY A. STOOPS (the “Executive”) is made and entered into as
of this 10th day of November, 2005.

W I T N E S S E T H:

WHEREAS, SBA and the Executive entered into an Employment Agreement, dated as of
February 28, 2003, and as amended by that certain Amendment to Employment
Agreement, dated as of June 25th, 2005, by and between SBA and the Executive
(the “Agreement”);

WHEREAS, the Executive, SBA and the Company mutually desire to amend the
Agreement.

NOW, THEREFORE, effective as of the 10th day of November, 2005, the Agreement
shall be amended as follows:

1. The Preamble to the Agreement shall be amended to replace the words “SBA
PROPERTIES INC., a Florida corporation” with the words “SBA COMMUNICATIONS
CORPORATION, a Florida corporation.”

2. Section 10 of the Agreement shall be amended to replace the words “SBA
Properties Inc.” with the words “SBA COMMUNICATIONS CORPORATION, a Florida
corporation.”

3. The Agreement is hereby amended to add the following new Section 10 after
Section 9(h) and to renumber the sections that follow new Section 10
accordingly:

“10. RIGHTS AND OBLIGATIONS. The Executive hereby consents to the assignment by
SBA Properties, Inc. to the Company, and the assumption by the Company, of all
of SBA Properties, Inc.’s rights and obligations under the Agreement. The
Executive acknowledges and agrees, for himself and each of his respective heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the “Assigns”), that the Executive and the Assigns shall have no
right of action or remedy against SBA Properties, Inc. for any claims, actions,
causes of action, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character (collectively, “Claims”), including
without limitation, any Claims under federal, state, local or foreign law, that
the Executive and the Assigns may have, or in the future may possess, arising
out of (i) the Executive’s employment relationship with and service as an
employee of the Parent Group or (ii) the Agreement.”

4. The Agreement shall remain unchanged in all other respects. This Amendment
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
effective as of the day and year first above written.

 

SBA PROPERTIES, INC.

By:

 

/s/ Thomas P. Hunt

 

Name: Thomas P. Hunt

 

Title: Sr. Vice President and General Counsel

SBA COMMUNICATIONS CORPORATION

By:

 

/s/ Thomas P. Hunt

 

Name: Thomas P. Hunt

 

Title: Sr. Vice President and General Counsel

EXECUTIVE

/s/ Jeffrey A. Stoops

JEFFREY A. STOOPS

 

2